[Cite as State v. Hutchins, 2021-Ohio-4334.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2021-CA-22
                                                     :
 v.                                                  :   Trial Court Case No. 2020-CR-693A
                                                     :
 SHAKILLA HUTCHINS                                   :   (Criminal Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                                OPINION

                           Rendered on the 10th day of December, 2021.

                                                ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

TRAVIS KANE, Atty. Reg. No. 0088191, 130 West Second Street, Suite 460, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                               .............




TUCKER, P.J.
                                                                                         -2-




       {¶ 1} Appellant, Shakilla Hutchins, pleaded guilty to theft in violation of R.C.

2913.02(A)(3), a fifth-degree felony, and she was sentenced accordingly. Appointed

appellate counsel has filed a brief under the authority of Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), indicating he could not find any potentially

meritorious appellate issues. After conducting an independent review of the record, we

agree with counsel’s assessment. As such, the trial court’s judgment will be affirmed.

                                  Facts and Procedural History

       {¶ 2} Hutchins was indicted on one count of theft as a fifth-degree felony.

Hutchins ultimately pleaded guilty to the indicted count, and the State recommended that

she be sentenced to a term of community control sanctions (CCS). On the date Hutchins

committed the theft offense, she was serving a CCS sentence in a first-degree

misdemeanor theft case out of the Clark County Municipal Court. Following completion

of a presentence investigation report (PSI), the trial court sentenced Hutchins to a ten-

month prison term. This appeal followed.

       {¶ 3} As noted, Hutchins’s appointed counsel has filed an Anders brief, and he has

requested leave to withdraw as Hutchins’s attorney. Hutchins was advised of her right

to file a pro se brief, but such a brief has not been filed.

                                         Anders Standard

       {¶ 4} When counsel files an Anders brief, an appellate court must determine, “after

a full examination of the proceedings,” whether the appeal is “wholly frivolous.” Anders,

386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 493; Penson v. Ohio, 488 U.S. 75, 80, 109

S.Ct. 346, 102 L.Ed.2d 300 (1988). An issue is not frivolous simply because the State
                                                                                          -3-


has a strong responsive argument. State v. Pullen, 2d Dist. Montgomery No. 19232,

2002-Ohio-6788, ¶ 4. A frivolous issue is one about which “on the facts and law involved,

no responsible contention can be made that offers a basis for reversal.” State v. Marbury,

2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 8. If we find any issue that is not

wholly frivolous, we must reject the Anders brief and appoint new counsel to represent

Hutchins.

                                        Anders Analysis

       {¶ 5} Counsel, consistent with his duties under Anders, has requested this court to

review two issues: whether the trial court complied with all required elements of Crim.R.

11, and whether the trial court erred in imposing a ten-month prison term. We conclude

that neither issue presents any potentially meritorious appellate arguments.

       {¶ 6} To “satisfy the requirements of due process, a plea of guilty * * * must be

knowing, intelligent, and voluntary, and the record must affirmatively demonstrate” as

much. State v. Chessman, 2d Dist. Greene No. 03-CA-100, 2006-Ohio-835, ¶ 15, citing

Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); see also State

v. Inskeep, 2d Dist. Champaign No. 2016-CA-2, 2016-Ohio-7098, ¶ 12, citing State v.

Brown, 2d Dist. Montgomery Nos. 24520 & 24705, 2012-Ohio-199, ¶ 13. A trial court

accordingly “must comply with Crim.R. 11(C)” before accepting a plea.               (Citation

omitted.) State v. Russell, 2d Dist. Clark No. 10-CA-54, 2011-Ohio-1738, ¶ 6; Chessman

at ¶ 15.

       {¶ 7} Crim.R. 11(C)(2)(c) requires that a defendant be advised of certain

constitutional rights, and strict compliance with this part of the rule is required. State v.

Thompson, 2d Dist. Montgomery No. 28308, 2020-Ohio-211, ¶ 5. Where a trial court
                                                                                            -4-


fails to comply strictly with Crim.R. 11(C)(2)(c), the defendant’s plea should be deemed

invalid on appeal. See State v. Miller, 159 Ohio St.3d 447, 2020-Ohio-1420, 151 N.E.3d

617, ¶ 16; State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 31-

32.

       {¶ 8} Crim.R. 11(C)(2)(a) requires that a trial court determine whether a defendant

is “making [her] plea voluntarily,” and Crim.R. 11(C)(2)(b) requires that the court inform

the defendant of the consequences of the plea. Given that these parts of the rule relate

to nonconstitutional issues, the “defendant must affirmatively show prejudice to invalidate

[her] plea” where the trial court fails to comply fully with Crim.R. 11(C)(2)(a)-(b). (Citation

omitted.) State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, ¶ 14;

State v. Rogers, 2020-Ohio-4102, 157 N.E.3d 142, ¶ 16 (12th Dist.). To show that he

was prejudiced by the trial court’s partial noncompliance with Crim.R. 11(C)(2)(a)-(b), the

defendant must demonstrate that she “would [not] otherwise have entered the plea.”

State v. Thompson, 2d Dist. Montgomery No. 28308, 2020-Ohio-211, ¶ 5. Where a trial

court completely fails to comply with Crim.R. 11(C)(2)(a)-(b), however, a defendant’s plea

should be invalidated on appeal, and the defendant need not show prejudice. Dangler

at ¶ 14; Rogers at ¶ 16.

       {¶ 9} Our review of the plea reveals the trial court’s strict compliance with Crim.R.

11. Moreover, the record does not contain any suggestion that Hutchins’s plea was not

knowing, intelligent, and voluntary.     Thus, any argument regarding compliance with

Crim.R. 11 or that Hutchins’s plea was otherwise less than knowing, intelligent, and

voluntary would be frivolous.

       {¶ 10} Turning to counsel’s second argument, “[t]he trial court has full discretion to
                                                                                           -5-


impose any sentence within the authorized statutory range, and the court is not required

to make any findings or give its reasons for imposing maximum * * * sentences.” State

v. King, 2013-Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, a trial court must

consider the statutory criteria that apply to every felony offense, including those set out in

R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App.3d 500, 2011-Ohio-

3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio St.3d 54, 2006-

Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 11} Last year, the Ohio Supreme Court decided State v. Jones, 163 Ohio St.3d

242, 2020-Ohio-6729, 169 N.E.3d 649. In Jones, the Supreme Court noted that R.C.

2953.08(G)(2)(a) allows “appellate courts to modify or vacate a sentence if it clearly and

convincingly finds that ‘the record does not support the sentencing court’s findings under’

certain specified statutory provisions.    But R.C. 2929.11 and R.C. 2929.12 are not

among the statutory provisions listed in R.C. 2953.08(G)(2)(a).” Id. at ¶ 28, quoting R.C.

2953.08(G)(2)(a). From this, the Supreme Court concluded that R.C. 2953.08(G)(2)(a)

does not provide a basis to modify or vacate a sentence because it is not supported under

R.C. 2929.11 and R.C. 2929.12. Id. at ¶ 29.

       {¶ 12} Jones also noted that R.C. 2953.08(G)(2)(b) permits an appellate court to

modify or vacate a sentence if it is “otherwise contrary to law.” Id. at ¶ 32, quoting R.C.

2953.08(G)(2)(b). But the Supreme Court ruled that an appellate court may not vacate

or modify a sentence based upon the conclusion the sentence is contrary to law because

it “is not supported under R.C. 2929.11 and R.C. 2929.12.” Id. at ¶ 39.

       {¶ 13} In Hutchins’s case, under R.C. 2929.13(B)(1)(a), a defendant convicted of

a non-violent fourth- or fifth-degree felony (including a fifth-degree theft offense) must,
                                                                                         -6-


except as provided by R.C. 2929.13(B)(1)(b), be sentenced to a CCS term if the following

apply: (1) the defendant, as here, has not previously been convicted of a felony offense;

(2) the most serious pending charge, again as here, is a fourth- or fifth-degree felony; and

(3) in the two year period before the plea, the defendant, again as here, has not been

convicted of a misdemeanor offense of violence. But even when the above conditions

are met, the trial court has the discretion, under R.C. 2929.13(B)(1)(b), to impose a prison

term if certain conditions apply.        One such condition, as set forth in R.C.

2929.13(B)(1)(b)(x), is that the fourth- or fifth-degree felony was committed while the

defendant was “under a community control sanction * * *.” As noted, Hutchins was

serving a CCS sentence in the Clark County Municipal Court on the date the theft offense

occurred. Thus, the trial court had the statutory authorization to impose the ten-month

prison term. Further, the record reflects the trial court’s consideration of R.C. 2929.11

and R.C. 2929.12. Given this consideration, the trial court’s statutory ability to impose a

prison term, and the discussed case law, it would be frivolous to argue that Hutchins’s

sentence is contrary to law or otherwise subject to modification or vacation.

       {¶ 14} In addition, we have reviewed the entire record.        This review has not

revealed any potentially meritorious appellate issues.

                                           Conclusion

       {¶ 15} Finding no potentially meritorious appellate issues, counsel is permitted to

withdraw. The judgment of the Clark County Common Pleas Court is affirmed.



                                     .............

WELBAUM, J. and EPLEY, J., concur.
                            -7-




Copies sent to:

Ian A. Richardson
Travis Kane
Shakilla Hutchins
Hon. Douglas M. Rastatter